Exhibit 10.5

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
18th day of December, 2002, by and between LBI Holdings I, Inc., a California
corporation (the “Company”), and Winter Horton (the “Employee”).

WHEREAS, this Agreement shall govern the employment relationship between the
parties from and after the date stated above and supersedes and negates all
previous agreements made between the parties, whether written or oral, relating
to the Employee’s employment with the Company and its wholly-owned subsidiary
corporations.

NOW, THEREFORE, in consideration of the foregoing, and the mutual promises and
covenants contained below, the parties agree as follows:

1. EMPLOYMENT

 

1.1 Position. The Company hereby engages the Employee on an exclusive basis to
render personal services as a corporate vice-president of the Company. The
Employee shall perform such duties and have such responsibilities as assigned
from time to time by the Company. Without limiting the Company’s discretion
concerning the assignment of future duties to the Employee, it is presently
expected that a majority of the Employee’s duties will be performed in Texas and
will be related to the Company’s operations in Texas. The Employee hereby
accepts such employment and agrees to devote his full employment energies,
interest, abilities and time to the performance of his duties hereunder. The
Employee shall promptly and faithfully comply with all the rules and regulations
of applicable governmental regulatory agencies and with the instructions,
directions, requests, rules and regulations of the Company in connection with
the performance of his duties.

 

1.2 Company Representations And Warranties. The Company represents and warrants
to the Employee that this Agreement has been duly and validly authorized and
executed by and on behalf of the Company in accordance with its Articles of
Incorporation and By-Laws and that this Agreement constitutes the lawful and
valid obligation of the Company enforceable against the Company in accordance
with its terms.

 

1.3 Term. The initial term of employment under this Agreement shall be for a
period commencing on the date stated above and shall continue, subject to the
provisions of this Agreement, until December 31, 2009, inclusive.

 

1.4 Employee’s Willingness to Relocate. Employee hereby agrees that as a
condition of his employment, Employee shall, upon the request of the Company,
relocate as directed by the Company. Employee agrees to continue the performance
of his duties as outlined in this Agreement in the new location designated by
the Company.



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

2. COMPENSATION

 

2.1 Salary. During the term of this Agreement, the Company shall pay to the
Employee a salary at the rate of $275,000 per year (less taxes and required
withholdings), increased periodically as set forth in this Section 2.1. The
Employee’s salary shall be paid in accordance with the Company’s normal payroll
practice. On May 1, 2003 and on each May 1 thereafter during the term of this
Agreement, the Company shall increase the Employee’s salary by five percent
(5%) of the salary in effect immediately before such increase.

 

2.2 Discretionary Bonuses. Employee may receive bonuses based on Employee’s
performance of his duties and responsibilities, as determined by the Company in
its sole discretion. Whether a bonus is awarded to Employee under this
Section 2.2, the amount of such bonus, and the timing of such bonus, shall be
determined by the Company in its sole discretion.

 

2.3 Incentive Plan. The Employee shall, if the conditions set forth in this
section are satisfied, earn up to [****] percent ([****]%) of the amount (if
any) by which the Net Value of the Company as of the applicable date of
determination exceeds $[****] ($[****] is referred to herein a the “Threshold
Amount”) (the “Incentive Plan”). The “Net Value” of the Company shall be
determined as set forth in Section 2.3.3(a) below. The Net Value of the Company
shall be determined as of December 31, 2009 or, in the event a Change in Control
occurs, as of the date on which the Change in Control occurs. Such determination
shall be made as soon as feasible following December 31, 2009 or following the
occurrence of the Change in Control, as applicable, under the method described
in Section 2.3.3(a) below. [****] percent ([****]%) of the amount (if any) by
which the Net Value of the Company as of the applicable date of determination
exceeds the Threshold Amount shall be the maximum possible payment under the
Incentive Plan (the “Maximum Possible Payment”) if the Employee becomes fully
vested in all of the components of the Incentive Plan. Notwithstanding anything
to the contrary herein, if, as a result of a sale, other offering of equity by
the Company (including an offering through an employee plan or agreement, such
as, for example, an agreement providing for payments to another employee similar
to the Incentive Plan), or other similar transaction, which dilutes the
ownership in the Company by Jose Liberman and Lenard Liberman and their spouses,
lineal descendants or heirs and devisees and any trusts or entities controlled
by any of the foregoing (collectively, the “Liberman Family”), the Maximum
Possible Payment shall be the amount equal to the product of (x), (y) and (z),
where (x) is a fraction, the numerator of which is the percentage of the Company
owned by the Liberman Family as of the applicable date of determination, and the
denominator of which is one, (y) is [****]% and (z) is the amount (if any) by
which the Net Value of the Company as of the applicable date of determination
exceeds the Threshold Amount.

2.3.1 Vesting.

(a) Time Vesting Portion. That portion of the Maximum Possible Payment which
represents [****] percent ([****]%) of the amount (if any) by which the Net
Value of the Company as of the applicable date of determination exceeds the
Threshold Amount, shall become vested as

 

2



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

described below (the “Time Vesting Portion.”). An installment of the Time
Vesting Portion representing one-seventh (1/7) of the Time Vesting Portion
(i.e., one-seventh (1/7) of [****] percent ([****]%), or approximately [****]
percent ([****]%), of the amount (if any) by which the Net Value of the Company
as of the applicable date of determination exceeds the Threshold Amount) will
become vested on December 31, 2003 (assuming Employee’s continued employment by
the Company through such date). The remaining six installments of the Time
Vesting Portion will become vested on each December 31, from December 31, 2004
through December 31, 2009 (assuming Employee’s continued employment by the
Company on each such December 31). The installment of the Time Vesting Portion
which becomes vested on each such December 31 specified above (assuming
Employee’s continued employment by the Company) shall be one-seventh (1/7) of
the Time Vesting Portion (i.e., one-seventh (1/7) of [****] percent ([****]%),
or approximately [****] percent ([****]%), of the amount (if any) by which the
Net Value of the Company as of the applicable date of determination exceeds the
Threshold Amount).

(b) Performance Vesting Portion. That portion of the Maximum Possible Payment
which represents [****] percent ([****]%), of the amount (if any) by which the
Net Value of the Company as of the applicable date of determination exceeds the
Threshold Amount, shall become vested as described below (the “Performance
Vesting Portion.”). Each year an installment of one-seventh (1/7) of the
Performance Vesting Portion (i.e., one-seventh (1/7) of [****] percent
([****]%), or approximately [****] percent ([****]%), of the amount (if any) by
which the Net Value of the Company as of the applicable date of determination
exceeds the Threshold Amount) shall become vested if the Company determines in
its sole discretion that certain annual performance goals established by the
Company are met. Only if the Company determines in its sole discretion that all
of these performance goals are satisfied in a given year will that year’s
installment of the Performance Vesting Portion become vested. The Company shall
have the sole discretion to establish these performance goals. Such performance
goals, as established by the Company, may include objective and/or subjective
measures of Employee’s personal performance of his duties as well as objective
and/or subjective measures of Company-wide performance goals including, but not
limited to, budgetary matters, revenues, and cash flows. The Company agrees to
notify Employee following the end of each year whether all of the performance
goals were satisfied for such year.

2.3.2 Change in Control. Notwithstanding anything to the contrary herein, if at
any time the Company experiences a Change in Control (as defined below) while
the Employee is still employed with the Company, the Employee immediately will
become vested in the next installment of the Time Vesting Portion. For purposes
of this Agreement, “Change in Control” shall mean: (i) any acquisition of the
Company by merger or consolidation in which more than fifty percent (50%) of the
Company’s

 

3



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

outstanding voting securities are transferred to the acquiring entity (other
than an entity owned or controlled by the Company or the Liberman Family),
(ii) a sale of eighty percent (80%) or more of the assets of the Company (other
than to the Liberman Family or an entity they own or control), (iii) the direct
sale by the Liberman Family of securities representing more than fifty percent
(50%) of the Company’s outstanding voting securities, (iv) the issuance by the
Company of equity to new investors representing more than fifty percent (50%) of
the voting power of the Company immediately after such issuance, other than
through a public offering, or (v) the issuance by the Company of equity through
a public offering representing more than thirty-three percent (33%) of the
voting power of the Company immediately after such issuance. For purposes of
this agreement, an “installment” of the Time Vesting Portion is the increment of
the Time Vesting Portion which may become vested on each December 31, from
December 31, 2003 through December 31, 2009, as set forth in Section 2.3.1(a).

2.3.3 Determination of Net Value.

(a) Initial Determination. In the event of a Change in Control, the Net Value of
the Company shall be determined at the time of such event, unless the Employee
and the Company agree otherwise in writing. In the event there is no Change in
Control which results in a determination of Net Value of the Company prior to
December 31, 2009, the Net Value shall be determined as of December 31, 2009.
Such Net Value shall be determined by a nationally-recognized independent
appraiser selected by the Company, who shall apply generally accepted appraisal
principles, and who shall be instructed to make his appraisal primarily based on
the actual sales of similar assets in similar markets as that of the Company at
the time of the appraisal; provided that if all or any portion of the Company
(including its subsidiaries) has been sold to a third party in a bona-fide sale
prior to the appraisal, the appraiser shall be instructed to use the actual
sales price in valuing the portion sold. Except for any portion of the Company
which was sold, it is intended that the appraisal be primarily based upon the
Company’s cash flow as a going concern. All existing liabilities and debt of the
Company under generally accepted accounting principles and all of its holding
companies and their respective subsidiaries (to the extent such holding
companies and subsidiaries are included in the determination of Net Value of the
Company), including without limitation, debt to the ultimate shareholders, shall
be deducted from the gross appraised value in determining the Company’s Net
Value.

For purposes of determining the Net Value of the Company, the following
provisions shall govern:

(i) The Net Value of the Company shall be determined on a consolidated basis and
shall include the Company and each holding company, subsidiary and affiliated
company of the Company which is established by the Liberman Family as an entity
owning or operating radio or television stations. The assets and liabilities of
any such holding company, subsidiary and affiliated company which is not part of
such consolidated group of companies on the date as of which Net Value is

 

4



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

determined shall be excluded from the calculation of Net Value, except as
provided in subsection (ii) below.

(ii) Each appraiser shall add back to the Net Value of the Company the then
current fair market value of any assets sold, transferred or distributed by the
Company (or any other entity required to be consolidated with the Company for
purposes of determining the Net Value of the Company) after the effective date
of this Agreement and prior to the date as of which Net Value is determined, to
the extent the cash proceeds of such sales, transfers or distributions are
distributed to members of the Liberman Family without providing adequate
consideration. However, (i) any other cash accumulations from other sources
distributed to the Liberman Family in compliance with any loan agreement which
the Company (including any of its subsidiaries) may have in place or enter into
with one or more financial institutions and (ii) any forgiveness of loans by
Company (including any of its subsidiaries) of any of its loans to the Liberman
Family shall not be added back in the determination of the Net Value of Company.

(b) Resolution of Dispute Regarding Net Value. If the Employee challenges the
determination of the Net Value of the Company by the appraiser, then the
Employee, at his expense, may hire a second nationally-recognized appraiser. The
appraiser hired by the Employee shall make his determination of the Net Value of
the Company according to the procedure and based upon the information which was
the basis of the first appraisal set forth in subsection (a), above. If the
second appraiser opines that the Net Value of the Company is equal to an amount
within five percent of the Net Value determined by the first appraiser, then the
average of the two amounts will be used as the Net Value and become final. If
the Net Value determined by the second appraiser differs by more than five
percent from the Net Value determined by the original appraisal, then the two
appraisers shall agree upon a third appraiser. The fees and expenses of the
third appraiser shall be paid by the Company. If the third appraiser determines
that the Net Value of the Company equals an amount that falls between the amount
determined by the first and second appraiser, then the Net Value of the Company
shall be the average of the three appraisals. If the value determined by the
third appraiser does not fall within the values determined by the first and
second appraiser, then the value determined by the first or second appraiser
which is closest to the value determined by the third appraiser shall become the
final Net Value of the Company. The second and third appraisers shall be
required to execute a confidentiality agreement pursuant to which such appraiser
shall not disclose to the Employee (except to the extent necessary to
substantiate the appraisal), or any other person not designated by the Company
to receive confidential information, any confidential information of the Company
used in preparing an appraisal. The designation of confidential information for
the purposes of this section shall be in the sole discretion of the Board of
Directors of the Company, and no confidential information of the Company shall
be disclosed to Employee unless (i) Employee executes a confidentiality

 

5



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

agreement with the Company and (ii) if the Employee is not currently employed by
the Company, the Board of Directors of the Company determines that Employee is
not rendering services to any business enterprise competitive with the Company’s
business operations.

2.3.4 Payment. In the event that the Employee is eligible to receive any portion
of the Maximum Possible Payment, the Company shall pay to the Employee, within
30 days after the date of the event which triggers the determination of Net
Value of the Company, an amount equal to the product of the Maximum Possible
Payment times the aggregate portion vested (the “Payment Amount”). (As an
example for illustrative purposes only, if the Employee were to become fully
vested in the Time Vesting Portion but did not become vested in any part of the
Performance Vesting Portion, the Company would pay to the Employee [****]% of
the amount (if any) by which the Net Value of the Company as of the applicable
date of determination exceeded the Threshold Amount.) The Payment Amount shall
be, subject to the provisions hereof, made in cash. In the event that the stock
of the Company is then capable of being immediately traded on the New York Stock
Exchange, the National Association of Securities Dealers Automated Quotation
System (NASDAQ) or any other recognized national stock exchange, at the option
of the Employee, the payment may be made in the form of cash, or Common Stock of
the Company, or a combination thereof. If any portion of the Payment Amount is
to be made in stock, the value of each share of stock shall be equal to the
closing market price on the day before the issuance. In the event that a cash
payment of the full Payment Amount would violate the terms of any loan agreement
in effect at the time between the Company (including any of its subsidiaries)
and any financial institution, then the following provisions shall be in effect:

(i) The Company shall use reasonable commercial efforts to obtain a waiver from
such financial institution to effect the full payment of the Payment Amount in
cash.

(ii) If such waiver cannot be obtained, then the Company shall make the Payment
Amount in cash to the fullest extent allowable under the existing loan
agreement.

(iii) Any remaining balance of the Payment Amount shall be evidenced by the
Company’s promissory note payable to the Employee. The note shall bear interest,
compounded semi-annually, at 100% of the applicable federal rate. Principal,
together with accrued and unpaid interest, shall become payable under the note
in five (5) successive equal annual installments, beginning one year after the
execution date of the note; provided, however, that if the payment of any such
installment (or receiving amounts necessary to make such payment from Company’s
subsidiaries) would violate the terms of any loan agreement in effect at the
time between the Company (including any of its subsidiaries) and any financial
institutions, then the payment of such installment shall be deferred until such
time as when the payment of such installment (or receiving amounts necessary to
make such payment from Company’s subsidiaries) would no longer violate the terms
of any such loan agreement.

 

6



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

The provisions of this subsection govern all payments under the Incentive Plan,
regardless of the event which triggers the right to payment (including but not
limited to any of the events in Section 3 hereof which may trigger a right to
payment).

2.3.5 Covenant to Submit to Shareholder Vote. Immediately upon execution of this
Agreement, the Company shall submit this Agreement, including the Incentive Plan
under which Employee may become entitled to payments hereunder, to its current
shareholders for approval in accordance with the applicable disclosure and
shareholder approval requirements of Internal Revenue Code Section 280G and the
Treasury Regulations thereunder. Unless this Agreement is approved by those
shareholders who currently own more than seventy-five percent (75%) of the total
voting power of the Company’s outstanding securities, this Agreement shall
become null and void. Such shareholder action shall be completed, and the
results thereof communicated to Employee, in writing, within ten days of the
execution of this Agreement. In the event this Agreement, including the
Incentive Plan, is not approved, Employee shall have the right, at Employee’s
sole option and discretion, to (a) treat all provisions of this Agreement, with
the exception of Section 2.3 as remaining effective, valid, and enforceable,
(b) treat this Agreement as null and void as of the date of such negative action
by the shareholders, or (c) enter into further negotiations with Company
regarding the terms of Employee’s compensation and employment, treating this
Agreement as Company’s last formal offer, minus the provisions of Section 2.3.

 

2.4 Insurance. During the term of this Agreement, the Company shall pay all
necessary premiums for the Employee and his legal dependents to participate in
any medical insurance plan and dental insurance plan that may then be available
to the employees of the Company. The Company reserves the right to change the
insurance carrier and the level and amount of insurance benefits available to
the employees of the Company. The Company reserves the right to terminate said
benefits of the Employee at any time the Company terminates said or similar
benefits of the Company’s executive employees. Subject to the following
provisions of this Section 2.4, the Company shall provide a term life insurance
policy covering the life of the Employee. The Company shall use reasonable
commercial efforts to obtain a term life policy, at standard rates, providing a
death benefit of one million dollars ($1,000,000) effective as soon as feasible
following the date this Agreement is executed. The policy shall be kept in force
during the term of this Agreement. Any death benefits under such policy shall be
paid to the beneficiary designated by the Employee.

 

2.5 Expenses. The Company shall reimburse the Employee for the reasonable
expenses incurred in the performance of the Employee’s duties as an executive of
the Company. Such expenses include reasonable business entertainment expenses
and mobile telephone expenses.

 

7



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

2.6 Other Benefits. The Employee shall be entitled during the term of this
Agreement, including any extension of the term, to participate in the Company’s
benefit plans or policies applicable generally to senior executive employees of
the Company.

 

2.7 Vacation. The Employee shall be entitled to take up to three weeks (fifteen
working days) of paid vacation each year. Vacation shall not ever accrue in a
greater amount than three weeks (fifteen working days) at any time during the
term of this Agreement.

 

2.8 Automobile. The Company shall make lease payments of up to $1,000 per month
and shall pay for the insurance on an automobile selected by Employee for
Employee’s use.

3. TERMINATION.

 

3.1 Disability. If the Employee becomes disabled due to sickness or accident
during the term of this Agreement or any renewal thereof and is no longer able
to perform the essential functions of the job with reasonable accommodation, and
such disability continues for more than twelve consecutive weeks, the Company,
in its sole discretion, may either suspend the Employee’s obligation to render
services hereunder and the Company’s obligation to pay the Employee under the
terms of this Agreement during the continuation of such disability, or terminate
this Agreement upon 21 days notice. Unless otherwise agreed to in writing
between the Company and the Employee, the Employee is responsible for obtaining
and maintaining any insurance coverage for disability.

 

3.2 Death. In the event of the Employee’s death during the term of this
Agreement or any renewal thereof, this Agreement shall terminate and the Company
shall have no further obligation to the Employee’s surviving spouse, estate or
legal representatives, except amounts due as salary, and/or amounts vested under
the Incentive Plan at the time of such termination.

 

3.3 Termination For Cause By Company. The Company may terminate this Agreement
and the employment relationship at any time for Cause as hereinafter defined.
“Cause” shall be determined by the Board of Directors of the Company and shall
mean the following: (i) consistent failure of the Employee to perform the
Employee’s duties pursuant to this Agreement after having been warned at least
once in writing by the Board of Directors of the Company; (ii) personal
dishonesty involving Company business, or breach of fiduciary duty to the
Company involving personal profit; (iii) commission of a felony which has or, in
the reasonable business judgment of the Board of Directors of the Company, may
have a material, adverse affect on the Company’s business or reputation; (iv) an
intentional breach by the Employee of any material provision of this Agreement
which is either not reasonably curable or, if reasonably curable, is not cured
within ten days notice from the Company; or (v) any breach by Employee of the
requirements of Section 4.

 

3.4 Termination Without Cause. The Company may terminate this Agreement and the
employment relationship at any time without cause.

 

8



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

3.5 Effect of Termination.

(a) Disability, Death or Cause. Upon any termination of employment before
December 31, 2009 under Sections 3.1, 3.2 or 3.3, the Company shall not be
obligated to make any further payments to the Employee hereunder, except amounts
due as salary or bonus for services rendered through the date of termination
and/or amounts vested under the Incentive Plan at the time of such termination.

(b) Termination Without Cause; Resignation Occasioned by Breach. Upon any
termination of employment before December 31, 2009 by the Company under
Section 3.4, or upon any termination of employment before December 31, 2009 by
the Employee which was occasioned by the Company’s material breach of this
Agreement or unlawful conduct, the Company shall not be obligated to make any
further payments to the Employee hereunder, except (i) amounts due as salary or
bonus for services rendered through the date of termination, (ii) amounts
previously vested under the Incentive Plan at the time of such termination,
(iii) if such termination occurs on or after March 31, 2004, the Employee shall
become immediately vested in the next installment of the Time Vesting Portion of
the Incentive Plan which had not been completed at the time of termination of
employment, and (iv) the Employee shall be entitled to severance payments of the
Employee’s base salary for one hundred eighty (180) days from the date of
termination.

(c) Survival. Notwithstanding the foregoing, the rights and obligations of the
parties under Sections 3.7, 4.1, 5.1, 5.2, 6.1 and 7.1 shall survive the
termination of this Agreement.

 

3.6 Force Majeure. In the event that, due to labor disputes, government
regulations, or because of the failure of broadcasting facilities due to war or
other calamity, or because of other conditions beyond the Company’s control
(collectively, “Force Majeure”), the Company reasonably determines it is unable
to utilize the Employee’s services, the Company shall have the right upon 24
hours prior notice to the Employee to suspend the Employee’s services for the
duration of such Force Majeure, or for any part thereof, and no compensation
will be paid or accrue to the Employee during any such period of suspension;
provided that such suspension shall end as soon as such Force Majeure
terminates. Notwithstanding the foregoing, during any Force Majure time in
excess of 60 calendar days, the Employee shall have the right to terminate his
employment hereunder without cause.

 

3.7

Injunction. The Employee acknowledges that the services the Employee is to
render to the Company are of a special, peculiar and extraordinary character
that gives them a unique value, the loss of which cannot be reasonably or
adequately compensated for in damages in a legal action, and that the Employee,
by virtue of his position with the Company, will have access to confidential,
trade secret information of the Company. The Employee further expressly
acknowledges and agrees that the Company will or would suffer irreparable injury
if the Employee were to fail to perform services required under this Agreement
and that the Company would by reason of that injury be entitled to injunctive
relief in a court of appropriate jurisdiction prohibiting him from performing

 

9



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 

services for any entity operating a Spanish language television or radio station
within a 150 mile radius of Los Angeles, California, a 150 mile radius of San
Diego, California, or a 150 mile radius of Houston, Texas, in addition to any
other rights or remedies which may be available to the Company; provided,
however, that, notwithstanding anything else contained in this Agreement, the
Employee shall not be liable for monetary damages to the Company for failure to
perform services required under this Agreement, unless the Employee furnishes
services for any entity operating a Spanish language television or radio station
(not affiliated with the Company) within a 150 mile radius of Los Angeles,
California, a 150 mile radius of San Diego, California, or a 150 mile radius of
Houston, Texas, from the date of commencement of this Agreement through
December 31, 2009; further provided that the foregoing clause relates only to
damages incurred as a result of Employee’s failure to perform services under
this Agreement, and shall not preclude the Company from any remedy (including
monetary damages) to which it may be entitled for any other breach of this
Agreement (including but not limited to Sections 4 and 5). The Employee further
consents and stipulates to the entry of the injunctive relief referred to in
this section.

4. RIGHTS TO COMPANY MATERIALS, CONFIDENTIALITY.

 

4.1 Confidential Information. The Employee agrees that all lists, materials,
books, files, reports, correspondence, records, communications and other
documents and information provided by, prepared by, or made available by the
Company (including its subsidiaries) to the Employee or prepared by the Employee
with materials of Company (including its subsidiaries) in connection with the
provision by the Employee of services hereunder (“Company Materials”) shall be
and shall remain the property of the Company. Upon the termination of employment
or the expiration of this Agreement, all Company Materials shall be returned
immediately to the Company, and the Employee shall not make or retain any copies
thereof. All Company Materials and confidential information relating to the
Company (including its subsidiaries) or its operations shall remain the property
of the Company and shall not be disclosed by the Employee to any other party,
except as is required in the course of Employee carrying out his employment
duties hereunder, and except to the extent such information is publicly
available to third parties (other than as a result of the disclosure of such
information by Employee to any third party). In consideration for employment
with the Company and in exchange for the consideration provided for by this
Agreement, the Employee specifically agrees that after termination of the
Employee’s employment with the Company for any reason, the Employee shall not,
without the prior written consent of the Company, or as may otherwise be
required by law or legal process, use or communicate or divulge any Company
Materials or confidential information, knowledge or data of the Company to
anyone other than the Company and those specifically designated by it, except to
the extent such information is publicly available to third parties (other than
as a result of the disclosure of such information by the Employee to any third
party).

5. SOLICITING EMPLOYEES.

 

5.1

Non-Solicitation of Employees. The Employee promises and agrees that the
Employee will not, during the term of this Agreement, or for a period of 12
months thereafter,

 

10



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 

directly or indirectly solicit any employees of the Company (including its
subsidiaries) having an annual rate of income from the Company of $30,000 or
more, to work for any business, individual, partnership, firm, corporation, or
other entity then in competition with the business of the Company or any
subsidiary or affiliate of the Company, including, but not limited to, any
entity operating a Spanish language television or radio station (not affiliated
with the Company) within a 150 mile radius of Los Angeles, California, a 150
mile radius of San Diego, California, or a 150 mile radius of Houston, Texas and
any entity in competition with the production business of the Company or its
subsidiaries (such as the Company’s Empire Burbank Studios). The parties hereby
agree that any such employee hired by an entity in competition with the Company
will be presumed to have been solicited in breach of this provision and that in
any action to enforce this provision, the Employee shall have the burden of
proving that such employee was not solicited in breach of this provision.

 

5.2 Remedies. Because damages for any such solicitation of Company employees in
violation of the foregoing would be difficult if not impossible to ascertain,
the Employee hereby agrees that if the Employee solicits employees in violation
of this Agreement, the Company shall be entitled to an award of the greater of
its actual damages or liquidated damages against the Employee in the amount of
$100,000 (per employee solicited or hired).

6. SOLICITING CUSTOMERS.

 

6.1 Non-Solicitation of Customers. The Employee promises and agrees that the
Employee will not, during the term of this Agreement, including renewal terms,
or for a period of 12 months after termination of this Agreement, influence or
attempt to influence, either directly or indirectly, customers of the Spanish
language radio or television station business or production business of the
Company (including its subsidiaries) to divert their business to any individual,
partnership, firm, corporation or other similar entity then in competition with
the Spanish language radio or television station broadcasting business or
production business of Company (including its subsidiaries) within a 150 mile
radius of Los Angeles, California, a 150 mile radius of San Diego, California,
or a 150 mile radius of Houston, Texas.

7. MISCELLANEOUS.

 

7.1

Indemnification. The Company shall defend and hold the Employee harmless to the
fullest extent permitted by applicable law and the Company’s By-Laws and
Articles of Incorporation in connection with any claim, action, suit,
investigation or proceeding arising out of or relating to performance by the
Employee of services for, or action of the Employee as, or arising by reason of
the fact that the Employee is or was, a director, officer, employee or agent of
the Company or any parent, subsidiary or affiliate of the Company, or of any
other person or enterprise at the Company’s request. Expenses incurred by the
Employee in defending a claim, action, suit or investigation or proceeding shall
be paid by the Company in advance of the final disposition thereof upon the
receipt by the Company of any undertaking by or on behalf of the Employee to
repay such amount if it shall ultimately be determined that the Employee is not
entitled to be

 

11



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 

indemnified hereunder. The foregoing rights are not exclusive and do not limit
any rights accruing to the Employee under any other agreement or contract or
under applicable law. Notwithstanding the foregoing, the Company will not
indemnify the Employee for any action by the Employee taken outside the scope of
the Employee’s employment or for any action Employee knows to be unlawful.

 

7.2 Entire Agreement, Waiver Or Modification. This Agreement constitutes the
entire agreement of the parties hereto and supersedes and replaces any other
written or oral agreement or understanding with respect to the subject matter
hereof. This Agreement may be modified, amended or waived only by written
instrument executed by both parties. No waiver of a breach hereof shall be
deemed to constitute a waiver of a future breach, whether of a similar or a
dissimilar nature.

 

7.3 Rights Cumulative. The rights of the parties under this Agreement are
cumulative, and the exercise of one right will not be deemed to preclude the
exercise of any other rights; likewise, the rights of the parties hereunder are
in addition to any other rights of such party at law or in equity.

 

7.4 Communications. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
hand-delivered or if mailed by registered or certified mail, postage prepaid,
addressed to the Employee at the Employee’s address as it appears on the records
of the Company or addressed to the Company at its principal office at 1845
Empire Avenue, Burbank, California 91504. Either party may change the address at
which notice shall be given by written notice given in the above mariner.

 

7.5 Savings Clause. Should any valid federal or state law or final determination
of any administrative agency or court of competent jurisdiction affect any
provision of this Agreement, the provision or provisions so affected shall be
automatically conformed to the law or determination and otherwise this Agreement
shall continue in full force and effect.

 

7.6 Governing Laws. This Agreement shall be governed as to its validity and
effect by the laws of the State of Texas without regard to principles of
conflict of laws.

 

7.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

12



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE EMPLOYEE     LBI HOLDINGS I, INC.

/s/ Winter Horton

   

/s/ Lenard D. Liberman

Winter Horton

   

Lenard D. Liberman

   

Executive Vice President

 

13



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) effective as of the
17th day of May, 2004, is entered into by and between LBI Holdings I, Inc., a
California corporation (the “Company”), and Winter Horton (the “Employee”).

RECITALS

WHEREAS, Employee and the Company are parties to that certain Employment
Agreement entered into as of December 18, 2002 (the “Agreement”);

WHEREAS, Employee and the Company, in anticipation of the possible initial
public offering of the Company’s common stock, desire to amend the Agreement in
a manner consistent with such initial public offering.

AGREEMENT

NOW, THEREFORE, in consideration of the promises set forth herein, it is agreed
as follows:

1. Section 2.3.3(a) of the Agreement is amended by adding the following to the
end of the section:

“Notwithstanding the foregoing, if, at the time of the determination, common
shares of the Company are traded on an established securities market, such Net
Value shall not be determined by an appraisal, but instead such Net Value shall
be the product of the outstanding common shares of the Company, on a fully
diluted basis as of such date times the volume-weighted average price per share
of the Company in the five days of trading immediately prior to the date of such
determination.”

2. Section 2.3.3(b) of the Agreement is amended by adding the following to the
end of the section:

“This Section 2.3.3(b) shall not apply if the Net Value is not determined by an
appraiser because, at the time of determination, common shares of the Company
are traded on an established securities market.”

3. The fourth sentence of the first full paragraph of Section 2.3.4 is revised
to read as follows:

“In the event that the stock of the Company is then capable of being immediately
traded on the New York Stock Exchange or the National Association of Securities
Dealers Automated Quotation System (NASDAQ), or any other recognized national
stock exchange, at the option of the Company, the payment may be made in the
form of cash, or Common Stock of the Company, or a combination thereof.”



--------------------------------------------------------------------------------

PORTIONS DENOTED WITH [****] HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

4. The initial portion of the sixth sentence of the first full paragraph of
Section 2.3.4 (which portion ends with a colon) is revised to read as follows:

“In the event that a cash payment of the full Payment Amount would violate the
terms of any loan agreement in effect at the time between the Company (including
any of its subsidiaries) and any financial institution, and the Company does not
make its payment in the form of common stock of the Company, then the following
provisions shall be in effect:”

5. This Amendment may not be amended orally, but only by an agreement in writing
executed by the party against whom enforcement of such amendment is sought.

6. Employee and the Company acknowledge and agree that there has not been any
material breach of the Agreement by the Company as of the date of the execution
this Amendment.

7. Employee and the Company acknowledge and agree that the Agreement as amended
shall be binding upon any successor to the Company.

8. This Amendment shall be governed as to its validity and effect by the laws of
the State of California without regard to principles of conflict of laws.

9. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose.

IN WITNESS WHEREOF, the parties have entered into this Amendment effective as of
the day and year first above written.

 

EMPLOYEE     LBI HOLDINGS I, INC.

/s/ Winter Horton

   

/s/ Lenard D. Liberman

Winter Horton

   

Lenard D. Liberman

   

Executive Vice President